Opinion issued November 26, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00055-CR
                           ———————————
                  ROBERT BENJAMIN FRANKS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 22nd District Court
                             Hays County, Texas
                      Trial Court Case No. CR-16-0792


                         MEMORANDUM OPINION

      Appellant, Robert Benjamin Franks, was found guilty by a jury of two counts

of continuous aggravated sexual abuse involving two children; nine counts of

aggravated sexual assault of a child; and six counts of indecency with a child. See

TEX. PENAL CODE §§ 21.02 (Continuous Sexual Abuse of a Young Child or
Children); 22.021(a)(1)(B) (Aggravated Sexual Assault); 21.11 (Indecency with a

Child). After a punishment hearing, the jury sentenced appellant to life

imprisonment for each of the two counts of continuous sexual abuse of a child

(Counts I and II); ninety-nine years’ imprisonment for each of the nine counts of

aggravated sexual assault (Counts III-V, VIII-X, and XIII-XV); and twenty years’

imprisonment for each of the six counts of indecency with a child. Counts I and II

are not parole eligible. See TEX. GOVT. CODE § 508.145(a). The trial court sentenced

appellant in accordance with the jury’s verdict and ordered that each count’s

sentence run consecutively to the other counts. Appellant timely filed a notice of

appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with an Anders brief stating that the record presents no reversible error and that,

therefore, the appeal is without merit and is frivolous. See Anders v. California, 386
U.S. 738 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying this Court with references to the

record and legal authority. See id. at 744; see also High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed the

record and that he is unable to advance any grounds of error that warrant reversal.

See Anders, 386 U.S. at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—

Houston [1st Dist.] 2006, no pet.).


                                          2
      Appellant’s counsel certified that he delivered a copy of the motion to

withdraw and Anders brief to appellant and informed appellant of his right to file a

pro se response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Furthermore, counsel certified that he sent appellant the form motion for pro se

access to the records for his response. See Kelly v. State, 436 S.W.3d 313, 322 (Tex.

Crim. App. 2014). This Court granted appellant’s pro se motion to access the

appellate record and a copy of the record was sent to appellant. See id. Appellant

filed a pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–

28 (Tex. Crim. App. 2005) (reviewing court is not to address merits of each claim

raised in Anders brief or pro se response after determining there are no arguable

grounds for review); Mitchell, 193 S.W.3d at 155.1 An appellant may challenge a


1
      Counsel’s Anders brief identifies potential insufficiency of evidence
      arguments for three counts of aggravated sexual assault (Counts IV, IX, and
      XIV) and three counts of indecency with a child (Counts VI, XI, and XVI).
                                         3
holding that there are no arguable grounds for appeal by filing a petition for

discretionary review in the Texas Court of Criminal Appeals. See Bledsoe, 178
S.W.3d at 827 n.6.

        Accordingly, we affirm the judgments of the trial court and grant counsel’s

motion to withdraw.2 See TEX. R. APP. P. 43.2(a). Attorney Gregory Sherwood must

immediately send the required notice and file a copy of that notice with the Clerk of

this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other pending motions as

moot.


        Counsel states the following in concluding that any argument as to the
        sufficiency of the evidence for these counts would be frivolous because
        reversal of the sentences for these counts would not have any practical effect
        on appellant’s incarceration:
              However, any argument about whether the evidence is
              insufficient on these six counts just listed is moot because, while
              it would reduce the length of all the consecutive sentences (which
              greatly exceed a human’s life span), it would not increase
              appellant’s chances of parole eligibility, because the consecutive
              life sentences for Counts I and II are not parole eligible. Thus,
              even if this court were to reverse those six counts, the length of
              appellant’s incarceration would not change as a practical matter
              because he is not eligible for parole on his two life consecutive
              sentences for Counts I and II.
        We disagree that an insufficiency argument as to these counts is rendered
        moot or frivolous by appellant’s separate consecutive life sentences without
        parole for Counts I and II. However, based upon our own independent review
        of the record, we conclude that an appeal of these counts would be frivolous
        because the record contains evidentiary support for these convictions.
2
        Appointed counsel still has a duty to inform appellant of the result of this
        appeal and that he may, on his own, pursue discretionary review in the Texas
        Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 826–27.
                                           4
                                 PER CURIAM
Panel consists of Justices Keyes, Goodman, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           5